UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: E. . DU PONT DE

NEMOURS AND COMPANY C-8

PERSONAL INJURY LITIGATION,
Civil Action 2:13-md-2433
JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth P. Deavers

This document relates to:

Travis Abbott and Julie Abbott v. E. E. du Pont de
Nemours and Company, Case No, 2:17-cv-998.

MOTIONS IN LIMINE ORDER NO. 14
January 15, 2020 Hearing on Motions in Limine
This matter came before the Court for Final Pretrial Conferences on January 15, 2020.
Upon consideration of the parties’ briefs and their arguments presented at the hearing the Court
GRANTED, DENIED, GRANTED IN PART AND DENIED IN PART, AND FOUND
MOOT in accordance with the conclusions made by the Court on the record at the hearing.

(ECF Nos. 112-119.)

 

IT IS SO ORDERED.
| . | 4 Qo AO LAN
DATE EDMUN . SARGUS, JR.

UNITED STATES DISTRICT JUDGE
